United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 99-2965
                                    ___________

United States of America,             *
                                      *
            Appellee,                 *
                                      *
      v.                              * Appeal from the United States
                                      * District Court for the
Raul Betancourt-Sanchez, also known * District of Nebraska.
as Raul Sanchez, also known as Raul   *
Sanchez-Betancourt, also known as     *         [UNPUBLISHED]
Jorge Betancourt-Nunez, also known as *
Jorge Betancourt,                     *
                                      *
            Appellant.                *
                                 ___________

                            Submitted: April 6, 2000

                                Filed: April 12, 2000
                                    ___________

Before McMILLIAN, HANSEN, and MORRIS SHEPPARD ARNOLD, Circuit
      Judges.
                          ___________

PER CURIAM.

      Following a conditional guilty plea to a drug-conspiracy charge, Raul
Betancourt-Sanchez challenges the district court’s1 denial of his motion to suppress
statements. He argues the officers lacked probable cause to arrest him without a
warrant.

      1
      The Honorable Richard G. Kopf, United States District Judge for the District
of Nebraska.
        We conclude probable cause existed to arrest Mr. Betancourt-Sanchez for illegal
re-entry following deportation, given the totality of the circumstances: (1) the police
were conducting a drug investigation of a “Raul Betancourt” and an officer had called
an Immigration and Naturalization Service (INS) agent, because the police believed the
suspect being investigated had been deported previously after a drug conviction; (2) the
INS agent uncovered “Raul Sanchez-Betancourt’s” record of an arrest for drug
trafficking, alien registration number, and drug-trafficker deportation information; (3)
the INS agent requested this person’s detention; and (4) when confronted with a police
photo of the person known to police as “Raul Betancourt,” Mr. Betancourt-Sanchez
admitted to the arresting officer that he was “Raul,” the person in the photo. See Kuehl
v. Burtis, 173 F.3d 646, 648 (8th Cir. 1999) (probable cause to arrest is assessed under
totality of circumstances); United States v. Morgan, 997 F.2d 433, 436 (8th Cir.1993)
(probable cause to arrest may be based on officers’ collective knowledge); United
States v. Travis, 993 F.2d 1316, 1323 (8th Cir.) (officers may make warrantless arrests
when they have probable cause to believe suspect has committed felony, and probable
cause exists when officers possess information warranting prudent person in believing
suspect had committed or was committing offense), cert. denied, 510 U.S. 883 and 510
U.S. 889 (1993); United States v. Morales, 923 F.2d 621, 624 (8th Cir. 1991) (while
bare suspicion of criminal activity is insufficient to establish probable cause, police
need not have enough evidence to justify conviction before making warrantless arrest).

      Accordingly, we affirm.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-